DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of related U.S. Patent No. 10,849,763. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 11 of the instant application recites a lateral spine plate for attachment to a lateral side of a vertebra of a spine (see Claim 1, Lines 1-2 of the patent), the lateral spine plate comprising: a body having a front, a back, a top, a bottom, a first lateral side, a second lateral side, an axis defined from the front to the back, and a slot transverse to the axis and extending through the body along the axis from the front to the back (see Claim 1, Lines 3-8 of the patent); a connector situated in the body and extending through the slot, the connector configured to couple the body to an interbody spine implant (see Claim 1, Lines 11-14 of patent); and a first arm coupled to the body and having a first bore and a cam lock, wherein the first bore is configured to receive a first bone screw for reception into a first vertebra, wherein the first bore is substantially coaxial with the axis and positioned at the top of the body to allow the first bone screw to be received into the first vertebra, and wherein the cam lock is located adjacent the first bore and configurable to prevent egress of the first bone screw received in the first bore (see Claim 1, Lines 15-24 of patent).
As to Claims 12-15 of the instant application: The limitations of Claim 12 are included in Claims 1-2 of the patent. The limitations of Claim 13 are included in Claims 1 & 3 of the patent. Claims 14-15 are substantially similar to Claims 4-5 of the patent. 

Claim Objections
Claim 3 is objected to because of the following informalities:  In Line 11, the words --bone screw-- should be added before the word “bore”.  In Line 13, the word       --and-- should be added after the semi-colon. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: In Line 5, the word       --and-- should be added after the semi-colon.  In Line 10, the words --bone screw-- should be added before the word “bore”.  In Line 12, the word --and-- should be added after the semi-colon. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In Line 4, the word --and-- should be added after the semi-colon. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: In Lines 3, 4, 5 & 6, the words --bone screw-- should be added before each instance of the word “bore”. In Line 4, the word --when-- should be added before the word “received”. In Line 5, the word --when-- should be added before the word “received”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In Line 12, the word --when-- should be added before the word “received”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: In Line 2, the word       --and-- should be added after the semi-colon. In Line 5, the word --is-- should be added before the word “pivotally”. In Line 8, the word --and-- should be added after the comma. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: In Line 7, the word       --and-- should be added after the semi-colon. In Line 9, a comma should be added after the word “post”. In Line 10, the word --and-- should be added after the comma. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: In Line 15, the word --and-- should be added after the semi-colon. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In Line 8, the word --and-- should be added after the semi-colon. In Line 10, a comma should be added after the word “post”. In Line 12, the word --arm-- should be added before the word “is”. Additionally, a period should be added at the end of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In Line 3 and in Line 5, the word --when-- should be added before each instance of the word “received”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 at Lines 10-11 recites the limitation “wherein the first arm is configured to pivot between a first position and a second position where the first bore is substantially coaxial with the axis” which renders the claim indefinite as it is unclear how the first bore can be substantially coaxial with the axis, as the first bore is either coaxial with the axis or it isn’t. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially”, particularly when describing two things being coaxial, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification does not recite the word “coaxial” at all. Thus, it is unclear what is meant by “substantially coaxial” and the limitation for examination purposes is being interpreted as “…where the first bore is coaxial with the axis”. Appropriate correction is required. 
Claim 3 at Lines 11-12 recites the limitation “wherein the first arm is configured to pivot between a first position and a second position where the first bore is substantially coaxial with the axis and positioned at the top of the body to allow the first bone screw to be received into the lateral side of the first vertebra;”. There is insufficient antecedent basis for the limitations “the axis” and “(the top of) the body”. For purposes of examination, the limitations are being interpreted as “an axis” and “a top of the first arm”. Appropriate correction is required.
Claim 3 at Line 12 recites “the first bone screw”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “a first bone screw”. Appropriate correction is required. 
Claim 6 at Lines 9-10 recites the limitation “wherein the second arm is configured to pivot between a first position and a second position where the second bore is substantially coaxial with the axis” which renders the claim indefinite as it is unclear how the second bore can be substantially coaxial with the axis, as the second bore is either coaxial with the axis or it isn’t. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially”, particularly when describing two things being coaxial, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification does not recite the word “coaxial” at all. Thus, it is unclear what is meant by “substantially coaxial” and the limitation for examination purposes is being interpreted as “…where the second bore is coaxial with the axis”. Appropriate correction is required. 
Claim 6 at Line 11 recites “the second bone screw”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “a second bone screw”. Appropriate correction is required. 
Claim 11 at Lines 9-10 recites the limitation “wherein the first bore is substantially coaxial with the axis” which renders the claim indefinite as it is unclear how the first bore can be substantially coaxial with the axis, as the first bore is either coaxial with the axis or it isn’t. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially”, particularly when describing two things being coaxial, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification does not recite the word “coaxial” at all. Thus, it is unclear what is meant by “substantially coaxial” and the limitation for examination purposes is being interpreted as “…where the first bore is coaxial with the axis”. Appropriate correction is required.
Claim 12 at Lines 8-9 recites the limitation “wherein in the expanded position the first bore in the first arm is substantially coaxial with the axis” which renders the claim indefinite as it is unclear how the first bore can be substantially coaxial with the axis, as the first bore is either coaxial with the axis or it isn’t. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially”, particularly when describing two things being coaxial, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification does not recite the word “coaxial” at all. Thus, it is unclear what is meant by “substantially coaxial” and the limitation for examination purposes is being interpreted as “…where the first bore is coaxial with the axis”. Appropriate correction is required.
Claim 13 at Lines 4-5 recites the limitation “wherein in the expanded position the first bore in the first arm is substantially coaxial with the axis”, and in Lines 10-11 recites “wherein in the expanded position the second bore in the second is substantially coaxial with the axis” which renders the claim indefinite as it is unclear how the first and second bores can be substantially coaxial with the axis, as each bore is either coaxial with the axis or it isn’t. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially”, particularly when describing two things being coaxial, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification does not recite the word “coaxial” at all. Thus, it is unclear what is meant by “substantially coaxial” and the limitation for examination purposes is being interpreted as “…where the first bore is coaxial with the axis” and “wherein the second bore is coaxial with the axis”. Appropriate correction is required.
Claim 16 at Lines 13-14 recites the limitation “wherein the first bore is substantially coaxial with the axis”, and in Lines 17-18 recites “wherein the second bore is substantially coaxial with the axis” which renders the claim indefinite as it is unclear how the first and second bores can be substantially coaxial with the axis, as each bore is either coaxial with the axis or it isn’t. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially”, particularly when describing two things being coaxial, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification does not recite the word “coaxial” at all. Thus, it is unclear what is meant by “substantially coaxial” and the limitation for examination purposes is being interpreted as “…where the first bore is coaxial with the axis” and “wherein the second bore is coaxial with the axis”. Appropriate correction is required.
Claim 17 at Lines 11-12 recites the limitation “wherein in the expanded position the second bore in the second is substantially coaxial with the axis” which renders the claim indefinite as it is unclear how the second bore can be substantially coaxial with the axis, as the second bore is either coaxial with the axis or it isn’t. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially”, particularly when describing two things being coaxial, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification does not recite the word “coaxial” at all. Thus, it is unclear what is meant by “substantially coaxial” and the limitation for examination purposes is being interpreted as “…where the second bore is coaxial with the axis”. Appropriate correction is required. 
Claim 17 recites “a second arm having a second bore…” which renders the claim indefinite as it is unclear if the recited second arm is in addition to the previously recited “second arm” of Claim 16, or if this is the same second arm and the limitation is redundant. For purposes of examination, the second arm is being considered as being the same second arm already recited in Claim 16. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucci (US PG Pub No. 2011/0015745).
Regarding Claim 3 as best understood, Bucci discloses a spine implant (10, Figs. 1-9, Paragraphs [0044-0054]) for attachment to a first vertebra and a second vertebra of a spine, the spine implant comprising: an interbody spine cage (spacer 12, Fig. 3, Paragraph [0045]) comprising an insertion hole (28, Fig. 3, Paragraph [0047]) and configured to be inserted at least partially between the first vertebra and the second vertebra; a first lateral spine plate (spine plate 14 includes first portion 36 and second portion 42, Fig. 3, Paragraph [0047]) assembly comprising: a first plate (42, Fig. 3) having a first hole (hole through 42 for pin 34, not labeled, Figs. 4-5) extending through the first plate; a first arm (36, Fig. 3) having a first bone screw bore (45, Fig. 4), a first lateral boss (39, Fig. 2), and a second lateral boss (38, Fig. 2), wherein the first and second lateral bosses are spaced apart (via slot 40, Figs. 1-2) and receive a portion of the first plate in a pivoting engagement (Fig. 2, Paragraph [0049]); wherein the first arm is configured to pivot between a first position and a second position (between a collapsed/undynamized position as seen in Figs. 6-9 and an extended/dynamized position as seen in Figs. 1-5, Paragraphs [0051-0053]) where the first bone screw bore is substantially coaxial with an axis (bone screw aperture 45 is located along and symmetrical to a longitudinal axis running through the length of the first arm 36, Fig. 6) and positioned at a top of the first arm (top surface of 36, Fig. 1) to allow a first bone screw to be received into the lateral side of the first vertebra (each bone screw 16 is fully and structurally capable of being inserted into the adjacent vertebra at various angles and arrangements based on how it is placed and secured to the patient and based on varying patient anatomy); and a connector (pin 34, Figs. 1-5) extending through the first hole into the insertion hole on the interbody spine cage to couple the first lateral spine plate assembly to the interbody spine cage (Paragraphs [0047 & 0050]).
Regarding Claim 4, Bucci discloses a hinge pin (arm 43, Figs. 1-5) extending through the first lateral boss, the portion of the first plate, and the second lateral boss to pivotally connect the first arm to the first plate (Paragraph [0049]).
Regarding Claim 5, Bucci discloses wherein the first position is a collapsed condition (Figs. 6-9) and the second position is an extended condition (Figs. 1-5) (Paragraphs [0051-0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucci (US PG Pub No. 2011/0015745) in view of Levieux (US PG Pub No. 2008/0294262).
Regarding Claim 11 as best understood, Bucci discloses a lateral spine plate (10, Figs. 1-9, Paragraphs [0044-0054]) for attachment to a lateral side of a vertebra of a spine, the lateral spine plate comprising: a body (39/38) having a front (user facing end near bone screws), a back (patient facing end near 34), a top (upper surface as seen in Fig. 4), a bottom (lower surface as seen in Fig. 4), a first lateral side (left side surface of 39), a second lateral side (right side surface of 38), an axis (longitudinal axis formed centrally along entire length of 36) defined from the front to the back, and a slot (slot 40, Figs. 1-2) transverse to the axis (the depth of slot 40 is transverse to the axis) and extending through the body along the axis from the front to the back (Fig. 1); a connector (pin 34, Figs. 1-5) situated in the body and extending through the slot (Figs. 4-5), the connector configured to couple the body to an interbody spine implant (Paragraph [0047]); and a first arm (41, Figs. 2-3) coupled to the body and having a first bore (45, Fig. 4), wherein the first bore is configured to receive a first bone screw (30, Fig. 1) for reception into a first vertebra, wherein the first bore is coaxial with the axis (bore 45 is arranged coaxially along and symmetrically about the axis as seen in Fig. 2) and positioned at the top of the body to allow the first bone screw to be received into the first vertebra (Figs. 1-5).
Bucci does not disclose that the first arm comprises a cam lock, wherein the cam lock is located adjacent the first bore and configurable to prevent egress of the first bone screw when received in the first bore.
Levieux discloses a spinal implant assembly (Figs. 1-3) comprising a spinal cage (2, Fig. 1) and a spinal plate (1) attached thereto (Fig. 2), wherein the spinal plate comprises a connector (12) which is inserted into a central aperture (21) in the spinal cage so that the plate can pivot with respect to the cage, and wherein the plate comprises an upper bone screw hole and a lower bone screw hole configured to accept a bone screw therein, and wherein each bone screw hole comprises a cam lock in the form of a plurality of tabs arranged around and within the bone screw hole configured to prevent backout of a bone screw when inserted therein (Paragraphs [0045-0056]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bone screw apertures within the plate of the assembly of Bucci to add anti-backout cam lock tabs arranged therein as taught by Levieux as a means for preventing the screws from unintentionally backing out from the implant after implantation. 

Allowable Subject Matter
Claims 6-10, 12-15 & 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775